EXHIBIT 10.20

March 16, 2007

Mr. Ray Brunner

c/o Design Within Reach, Inc.

225 Bush Street, 20th Floor

San Francisco, CA 94104-4215

Dear Ray:

Design Within Reach, Inc. (the “Company”) is pleased to provide you with this
amended offer letter setting forth the terms under which you will serve as the
Company’s President and Chief Executive Officer. As President and Chief
Executive Officer, you will report to the Company’s Board of Directors.

You will be paid a salary at an annual rate of $350,000, payable in installments
pursuant to the Company’s bi-weekly payroll policy. This salary increase will be
retroactive to January 1, 2007. You are eligible for all Company benefits. You
will be eligible to receive a bonus of up to 100% of your annual salary, based
on the achievement of corporate and individual goals to be set by the
Compensation Committee of the Board of Directors. For the year 2007, you also
will receive an automatic bonus of $50,000 if you are serving as the Company’s
Chief Executive Officer at the end of the year. Corporate and individual goals
shall be determined as soon as practicable following Board approval of the 2007
Company Business Plan.

During your tenure as President and Chief Executive Officer of the Company, you
will have a seat on the Company’s Board of Directors.

By accepting this offer, you agree that, to the best of your ability, you will
at all times loyally and conscientiously perform all of the duties and
obligations required of you by the Company’s Board of Directors and implicit in
your responsibilities as President and Chief Executive Officer, to the
reasonable satisfaction of the Company. During the term of your employment, you
will devote all of your business time and attention to the business of the
Company, and will not render commercial or professional services to any person
or organization, whether or not for compensation, without the prior consent of
the Company’s Board of Directors. You agree that you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company; provided, however, that nothing in this
agreement will prevent you from owning no more than 1% of the outstanding equity
securities of a corporation whose stock is listed on a national stock exchange.

You agree at all times during the term of your employment with the Company, and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm, corporation or other
entity, except as required by your duties for the Company, any “Confidential
Information” of the Company. “Confidential Information” includes, but is not
limited to, information pertaining to any aspect of the Company’s business which
is information not known to actual or potential competitors of the Company;
information not known to the investing public; information not known to other
third parties; or information that is proprietary to the Company or to its
customers or suppliers, whether of a technical, financial or other nature.

In the course of your employment with the Company, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations.



--------------------------------------------------------------------------------

Employment with the Company is “at-will.” This means that it is not for any
specified period of time and can be terminated by you or by the Company at any
time, with or without advance notice, and for any or no particular reason or
cause.

If your employment is terminated by the Company without cause (and not as a
result of your death or disability), and if (i) you have been employed by the
Company for three months or more and (ii) you sign a general release of known
and unknown claims in form satisfactory to the Company, you will receive
severance payments totaling $350,000, less applicable withholding, to be paid
over a period of six (6) months following the effective date of release.
Severance payments will be made in accordance with the Company’s normal payroll
procedures. In the event that such termination without cause occurs within one
year following any Change of Control (and you sign the release of claims
described above), in addition to receiving the severance payments described
above, your unvested Company stock options shall immediately vest in full.

For purposes of this Agreement:

(a) “Change of Control of the Company shall be deemed to have occurred if the
Company (i) is a party to a merger, consolidation or exchange of securities
which results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to hold at least 50% of the
combined voting power of the voting securities of the Company, the surviving
entity or a parent of the surviving entity outstanding immediately after such
merger, consolidation or exchange; and

(b) A termination “for cause” occurs if you are terminated for any of the
following reasons: (i) theft, dishonesty, misconduct or falsification of any
employment or Company records; (ii) improper disclosure of the Company’s
confidential or proprietary information; (iii) any action by you which has a
material detrimental effect on the Company’s reputation or business; (iv) your
failure or inability to perform any assigned duties after written notice to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.

All disputes, claims, and causes of action, in law or equity, arising from or
relating to this agreement or its enforcement, performance, breach, or
interpretation, or to your employment with the Company or any termination of
that employment, shall be governed by California law, and shall be resolved
solely and exclusively by final, binding and confidential arbitration before a
single neutral arbitrator through the Judicial Arbitration & Mediation
Services/Endispute, Inc. (“JAMS”) under the then existing JAMS arbitration
rules. Any arbitration shall be held in San Francisco, California. Nothing in
this section is intended to prevent either party from obtaining injunctive
relief in court to prevent irreparable harm. Both you and the Company
irrevocably waive your respective rights to have any disputes or claims tried by
a jury.

If you accept this offer, this letter shall constitute the complete agreement
between you and Company with respect to the terms and conditions of your
employment. Any prior or contemporaneous representations (whether oral or
written) not contained in this letter, or contrary to those contained in this
letter, that may have been made to you are expressly cancelled and superseded by
this offer. Except as otherwise specified herein, the terms and conditions of
your employment may not be changed, except in another letter or written
agreement, signed by you and the Chairman of the Board of the Company.

 

Page 2 of 3



--------------------------------------------------------------------------------

To indicate your acceptance, please sign and date one copy of this letter, and
return it to the Company, either in person or at the address below:

 

Design Within Reach, Inc.

   

Attention: John Hellmann, Chief Financial Officer

 

225 Bush Street, 20th Floor

   

San Francisco, CA 94104

   

Sincerely,

   

/s/ John D. Hellmann

   

John D. Hellmann

   

Chief Financial Officer

   

I accept the above-described employment offer letter, on the terms set forth
therein.

 

Dated: March 8, 2007  

/s/ Ray Brunner

  Ray Brunner

 

Page 3 of 3